                          IN THE UNITED STATES DISTRICT COURT
                       FOR THE WESTERN DISTRICT OF PENNSYLVANIA

    PENNSYLVANIA SKILL GAMES, LLC,                             )   Civil Action
                                                               )
                     Plaintiff/Counterclaim                    )   No. 2:20-cv-01177-PLD
                     Defendant,                                )
                                                               )   Magistrate Judge Patricia L. Dodge
            v.                                                 )
                                                               )   MOTION FOR CLARIFICATION OF
    ACTION SKILL GAMES, LLC,                                   )   CASE MANAGEMENT ORDER [ECF
                                                               )   37], WITH PLAINTIFF’S STATED
                     Defendant/Counterclaim                    )   CONSENT TO MEDIATION,
                     Plaintiff,                                )   OBJECTION OF RECORD
                                                               )   REGARDING ENE AND/OR
           and                                                 )   “HYBRID” ADR, WITH REQUEST
                                                               )   FOR DEFENDANTS TO PAY THE
    POM OF PENNSYLVANIA, LLC AND                               )   COST OF ANY FORM OF ADR
    SAVVY DOG SYSTEMS, LLC,                                    )   THEY SEEK TO IMPOSE OTHER
                                                               )   THAN MEDIATION
                     Intervenors.                              )


           The Western District of Pennsylvania has an Alternative Dispute Resolution (“ADR”)

process interposed for the further right of access to the federal courts. The ADR program is set

forth within W.D.Pa LCvR 16.2, with the detailed rules being set forth in the Western District’s

ADR Policies and Procedures (“ADRPP”). As a general rule, the two primary methods of ADR

are mediation and “early neutral evaluation” (“ENE”). [See, ADRPP]1

           Plaintiff has elected mediation and is willing to participate in a mediation pursuant to

ADRPP §3. Defendants have proposed some form of a “hybrid” ADR pursuant to ADRPP §4 to

be followed by a mediation pursuant to ADRPP §3.

           Plaintiff does not stipulate, does not consent, and hereby formally objects of record, to an

ENE and/or any “hybrid” ENE.




1
    Although the ADRPP addresses multiple forms of ADR, those forms are not expressly placed at issue by this motion.

                                                           1
         The divergence between the parties as to the ADR process was raised by the parties in the

record in their 26(f) Report [ECF 30, ¶¶6, 16] and ADR Consent [ECF 32], both filed in

anticipation of the December 4, 2020 initial scheduling conference with this Court (“Scheduling

Conference”). [Minutes Entry, ECF 36; see also, Pre-Conference Order, ECF 26]

         At the Scheduling Conference, this Court appeared inclined to order (or otherwise appeared

to have a preference for) the “hybrid” form of ADR proposed by Defendants. However, in this

Court’s Case Management Order [ECF 37, “Case Management Order”], the parties were ordered

once again only to file a “Stipulation regarding ADR process” without additional specifications of

the command in light of the state of the record. [ECF 30, ¶¶6, 16; ADR Consent, ECF 32]2

         At the Scheduling Conference, Plaintiff considered again Defendants’ position regarding

the “hybrid” ADR, but Plaintiff retains its objection and is not in the position to stipulate to an

ENE and/or a “hybrid” ADR. Plaintiff welcomes a mediation pursuant to ADRPP §3.

         In brief, a mediation and an ENE are very different animals of ADR. Plaintiff asserts that

ordering a mediation may be substantively within the inherent sound discretion of the venue, but

imposing, by an order to compel under threat of contempt and sanctions, a party to undergo a more

complex and expensive case “evaluation,” while making a party pay what is often extremely high

hourly rates, inherently exceeds the proper jurisdiction of the Court.3 The reasons are set forth

below.


2
 The Court invited any necessary or appropriate motion practice on the positions of the parties arising from the
Scheduling Conference.
3
  Any party may, by its own election, obtain all those “evaluations” that it freely chooses to obtain by its own payment
for the service. The question here is whether, by virtue of a disagreement between the parties, either a party or the
court can or even should impose “evaluations” in the case upon a party at the party’s expense. This motion implicates
a policy default, that mediation is a tried and true mechanism of ADR, and it is the least imposition upon parties who
cannot agree to methodology. The undersigned has been admitted to practice in this venue since November 21, 1988,
for more than 30 years, and has served as an ENE evaluator multiple times, being a member of the panel since the
ADR ENE program was initiated. The undersigned files this motion respectfully, after careful review, and with first-
hand knowledge of the ADR program from multiple perspectives.

                                                           2
As set forth in the ADRPP:

       1.1 “Mediation” refers to a nonadjudicative, third-party intervention wherein an
           impartial neutral, selected by the parties, facilitates negotiations between the
           parties to help them reach a mutually acceptable agreement. The parties are
           responsible for negotiating a settlement. The neutral’s role is to assist the process in
           ways acceptable to the disputants.

       1.2 “Early Neutral Evaluation” refers to a nonadjudicative, third-party intervention
            by an impartial experienced attorney, selected by the parties, with subject matter
            expertise. After reviewing concise presentations of the parties’ claims, the neutral
            provides a non-binding evaluation of the case and thereafter is available to assist
            the parties in reaching an agreement.

[ADRPP §1 (emphasis added)] As stated above, these processes are defined differently, because

they are very distinct processes with different applications and goals. To wit, the ADRPP sets

forth for mediations:

       3.1 Description. Mediation is a flexible, non-binding, confidential process in which a
            neutral person (the mediator), selected by the parties, facilitates settlement
            negotiations. Generally, mediation will utilize a facilitative approach, but the
            mediator should be prepared to provide evaluative assessments if requested by all
            parties. The mediator improves communication across party lines, helps parties
            articulate their interests and understand those of their opponent, probes the
            strengths and weaknesses of each party’s legal positions, identifies areas of
            agreement and helps generate options for a mutually agreeable resolution to the
            dispute. The mediator generally does not give an overall evaluation of the case. A
            hallmark of mediation is its capacity to expand traditional settlement discussion and
            broaden resolution options, often by exploring litigant needs and interests that may
            be formally independent of the legal issues in controversy.

       3.7 No Written Mediation Statements Required. Written mediation statements are
           not required for mediations.

[ADRPP §3 (emphasis added)] Distinguishing a mediation process from an ENE process, the

ADRPP continues for an ENE:

       4.1 Description. In Early Neutral Evaluation (ENE) the parties and their counsel, in
           a confidential session, make compact presentations of their claims and defenses,
           including key evidence as developed at that juncture, and receive a non-binding
           evaluation by an experienced neutral lawyer, selected by the parties, with subject
           matter expertise. The evaluator also helps identify areas of agreement, offers case-
           planning suggestions and, if requested by the parties, settlement assistance.

                                                3
4.8 Written Statements. A. Time for Submission. No later than 10 calendar days
    before the ENE, each party must submit directly to the evaluator, and must serve
    on all other parties, a written Statement. Written Statements. A. Time for
    Submission. No later than 10 calendar days before the ENE, each party must
    submit directly to the evaluator, and must serve on all other parties, a written
    Statement. ... C. Content of Statement. The Statements must be concise and
    should include any information that may be useful to the evaluator, for example:
    1. Identify, by name and title or status: a. The person(s) with decision-making
    authority, who, in addition to counsel, will attend the ENE as representative(s) of
    the party, and b. Persons connected with a party opponent (including an insurer
    representative) whose presence might substantially improve the utility of the ENE
    or the prospects for settlement; 2. Describe briefly the substance of the suit,
    addressing the party’s views of the key liability issues and damages and discussing
    the key evidence; 3. Address whether there are legal or factual issues whose early
    resolution would reduce significantly the scope of the dispute or contribute to
    settlement negotiations; Identify the discovery that is necessary to equip the
    parties for meaningful settlement negotiations; 5. Describe the history and status
    of any settlement negotiations; and Include copies of documents out of which the
    suit arose (e.g., contracts), or whose availability would materially advance the
    purposes of the evaluation session, (e.g., medical reports or documents by which
    special damages might be determined).

4.9 Procedure at an Early Neutral Evaluation. A. Components of Early Neutral
    Evaluation Unless otherwise agreed to by the parties and evaluator, the evaluator
    must: 1. Permit each party (through counsel or otherwise), orally and through
    documents or other media, to present its claims or defenses and to describe the
    principal evidence on which they are based; 2. Help the parties identify areas of
    agreement and, where feasible, enter stipulations; 3. Assess the relative strengths
    and weaknesses of the parties’ contentions and evidence, and explain the
    reasoning that supports these assessments; 4. Estimate, where feasible, the
    likelihood of liability and the dollar range of damages; 5. Help the parties devise
    a plan for sharing the important information and/or conducting the key discovery
    that will equip them as expeditiously as possible to enter meaningful settlement
    discussions or to position the case for disposition by other means; Help the parties
    assess litigation costs realistically; and 7. If the parties are interested, help them,
    through private caucusing or otherwise, explore the possibility of settling the case;
    and 8. Determine whether some form of follow up to the session would contribute
    to the case development process or to settlement. ... C. Evaluation. The evaluation
    must be presented to the parties orally. The recipients of any oral presentation should
    include party representatives, insurers and risk pool representatives, as applicable.
    The parties should determine in advance whether the oral evaluation will be delivered
    in a joint or separate session. In the event that the parties cannot agree, the oral
    evaluation shall be delivered in separate sessions. Any party’s evaluation may be
    reduced to writing and provided to that party upon their request. Any evaluation,
    oral or written, constitutes confidential information which shall not be disclosed to
    the assigned Judicial Officer or anyone else except as provided in Section 6.D., infra.

                                         4
[ADRPP §4 (emphasis added)]

    1. Although it may be a natural presupposition to conclude that Plaintiff’s objection to an

ENE results from some fear of an independent evaluation, the undersigned states that the objection

is based upon a number of factors within the privileged decision-making scope of an attorney and

client for this particular case. Plaintiff simply selects mediation because mediation has those

particular attributes that Plaintiff prefers to the exclusion of another process’s attributes.

    2. It is beyond argument that a mediation process and an ENE process are very distinct

procedures, with different goals, benefits and burdens. In a mediation, the essential quality is that

the parties control a settlement negotiation. The mediator works a settlement negotiation,

controlled by the parties, as the essential purpose.

        However, in an ENE, the process is significantly more intensive, with control of the

conversation being procedurally relinquished to an “evaluator,” which requires the “neutral” to

take on a higher legal of control of the ADR, essentially, to evaluate the case on the merits and

often to take significant necessary time to assess and evaluate; to wit, per ADRPP 4.9.A, an ENE

includes, presentation of claims, identifying stipulations, assessing and explaining the relative

strengths and weaknesses of contentions and evidence, assessing damages, helping to devise a plan

for discovery, and assessing litigation costs. [ADRPP 4.9.A] Only “if the parties are interested,

to help them, through private caucusing or otherwise, explore the possibility of settling the case.”

[ADRPP 4.9.A.7 (emphasis added)] The “evaluator also helps identify areas of agreement, offers

case-planning suggestions and, if requested by the parties, settlement assistance.” [ADRPP §4.1

(emphasis added)] While reasonable people can disagree, the undersigned’s experience and

conclusion is that there are substantive prejudicial risks introduced in an ENE not otherwise




                                                   5
introduced in a mediation, particularly in light of the different standards of compliance and “good

faith” for the very different procedural contexts.4

    3. To avoid the express constraints that require settlement discussions to follow an ENE only

if the parties agree, Defendants suggest two separate ADR processes, denominated by them with

the euphemism of “hybrid,” being an ENE that is followed by a mediation. Although reasonable

people might have different opinions and may stipulate otherwise, the undersigned has already

stated in its 26(f) statement [ECF 30, ¶16] that a mediator who has performed an “evaluation” (and

all that goes with an ENE) is thereafter tainted for the mediation, having reached detailed

assessments, noting that this position may be contemplated by the separate rules, and the

requirement of mutual assent in mixing them together. Here, by creating two ADR processes

denominated as a “hybrid” whole, Defendants avoid each method’s essential individual constraint

of necessary consent to move into the other method.

         Indeed, a “hybrid” is not expressly contemplated by the ADRPP; to wit, as set forth in

LCvR 16.2:

             B. The Court adopts LCvR 16.2 to make available to litigants a broad range of Court-
         sponsored ADR processes to provide quicker, less expensive and potentially more
         satisfying alternatives to continuing litigation without impairing the quality of justice or
         the right to trial. The Court offers diverse ADR services to enable parties to pursue the
         ADR process that promises to deliver the greatest benefits to their particular case. In
         administering these Local ADR Rules and the ADR program, the Court will take
         appropriate steps to assure that no referral to ADR results in an unfair or unreasonable
         economic burden on any party.

              C. ADR Options. The Court-sponsored ADR options for cases include: 1. Mediation
         [;] 2. Early Neutral Evaluation [;] 3. Arbitration

4
 For example, an ENE evaluator may make particular requests of a party in order to perform the “evaluation.” A
party must respond to the ENE evaluator under the obligation to cooperate with the process in good faith. This
obligation does not exist in a mediation. A party may not want a duty to expose part of its body of case considerations
at that point in the process in that forum, because that exposure may create a prejudicial early advantage for the adverse
party. For example, exposing a strength to an evaluator on one side may get somehow framed into a weakness
assessment for the other side, or visa versa. An ENE adduces information by compulsion that a mediation does not
adduce. If a party stipulates by assent to an ENE or some form of hybrid ADR process, that is a strategic choice and
decision for trial counsel.

                                                            6
[LCvR 16.2B] There are only three express options, and no “hybrid” processes are expressly

articulated. 5 Moreover, the “hybrid” process contradicts what is often expressly stated in ADRPP 3.1,

“the mediator should be prepared to provide evaluative assessments if requested by all parties” and

ADRPP 4.1 “if requested by the parties, settlement assistance,” and ADRPP 4.9D, “At any point during

the ENE, if all parties agree, they may proceed to mediation and/or discuss settlement.” (emphasis

added)

         It is respectfully suggested that, at this early stage of the proceeding, the Court cannot, without

some prejudice by bias, start to inflict “creative” or hybrid processes in order for a party to exercise

the right to further access to the federal courts. Plaintiff suggests that mediation is the least restrictive

method, it is the least intrusive method, and it is the least expensive ADR process by default.

Accordingly, Plaintiff suggests that the Western District would exceed its proper jurisdiction to impose

more than the least restrictive method of ADR—being mediation—as part of a court-ordered ADR

process, in order for a party to exercise a Constitutional right to gain further access to the federal courts.

Forcing a party into an evaluation process standard without its consent, in conjunction with a duty of

good faith matched with sanction potential, is a violation of the Constitutional right of access. See,

United States Constitution, Articles 5, 13 and 14. See, generally, Lea v. PNC Bank, 2016 WL 738053

(W.D. Pa. 2016), and Vay v. Huston, 2015 WL 791430 (W.D.Pa 2015), and the cases cited therein.

    4. If Defendants seek a case evaluation, by their free choice, Defendants should pay for the

service, in all fairness to the party upon whom the cost would otherwise be compelled against its will.



5
  Plaintiff acknowledges the “options...include” phraseology, but understands that phrase is intended to allow the
parties freely to stipulate to other creative methods, but not to allow the Court to force ENE’s or arbitrations,
significantly more expensive options, contrary to the purpose stated in the cited local rule. The undersigned
respectfully suggests that the ADRPP should specify mediation as the default mechanism if the parties are not able to
stipulate. An ADRPP without the least restrictive default for a methodology baits unnecessary disputes between
parties with different interests. See, Vay v. Huston, infra, 2015 WL 791430 (W.D.Pa 2015) (noting hybrid by
stipulation).


                                                         7
         Access to the federal courts is determined by the filing fee already paid by Plaintiff. Plaintiff

concedes that this venue has proper authority to command a mediation pursuant to its inherent power,

with a reasonable fixed administration fee. To the extent that the program is administered by judicial

command whereby one party, perhaps more financially capable, can impose a variable 50% cost onto

the other party, by inflicted selection of method, and by inflicted selection of a neutral that can exceed

the agreed hourly rate or fee of the party’s own legal counsel (sometimes exceeding $500 per hour for

multiple days of service, particularly in an ENE), is inherently unfair, in violation of procedural and

substantive due process, as the cost of service and the financial taking were not the subject of the

litigation before which the taking has occurred.6 United States Constitution, Articles 5 and 14. Money

is the embodiment of time. No person should be compelled by the Court, under threat of sanction, to

purchase an expensive “evaluation service” that is not freely chosen by the party in order to access the

judicial relief arising from another cause.

    5. LCvR 16.2D sets forth that, “If the parties cannot agree on a process before the end of the

Scheduling Conference, the Judge will make an appropriate determination and/or selection for the

parties.” The local rule appears procedurally mandatory. The Scheduling Conference has occurred,

and the Case Management Order does not make the appropriate determination required by this venue’s

local rule. The Scheduling Order again orders a stipulation that was already the subject of its October

30, 2020 Order. [ECF 26] The parties have agreed, in part, to a mediation. The Defendants also want

an ENE to which Plaintiff does not stipulate. Plaintiff respectfully suggests that it is beyond the

jurisdiction of this Court and otherwise improper to command the parties to enter into a stipulation

against their better judgment, particularly on a method that is more expensive and not the least


6
  The Court may invite a party upon whom a hardship is placed by the program to file appropriate motion practice for
financial relief. In doing so, the party must generally disclose its constraints such that the adverse party may glean
information regarding such party’s ability to survive the cost of the process, which is inherently unfair. The cost of
any required process to access the courts should be subsumed into the filing fee or some fixed administrative fee, with
an available neutral panel who has agreed to a controlled cost for the proceeding, allowing the parties to opt-out by
stipulation otherwise.

                                                          8
restrictive method of ADR. Accordingly, an order pursuant to LCvR 16.2D is respectfully requested,

with Plaintiff reserving all rights that the law provides.

In summary:
          a. Plaintiff consents to mediation pursuant to ADRPP §3.

             b. Plaintiff objects to any other form of ADR, including, but not limited to two processes,
                or any “hybrid” processes.

             c. Plaintiff concedes that this Court has substantive authority to command mediation as
                part of its inherent power, the fee being a separate consideration. Plaintiff respectfully
                believes that this Court imposing any form of a more expensive method of ADR
                exceeds its jurisdiction, is an inherent abuse of discretion, violates the ADRPP, and
                violates Plaintiff’s legal rights, by placing burdens and conditions to access the U.S.
                Courts that are not reasonably calculated to be the least restrictive and least expensive
                tried and true accepted methodology for ADR, being mediation.

             d. As Plaintiff has consented to ADRPP §3 mediation, no statement regarding the fee on
                that basis is required. However, to any extent that some other methodology is imposed
                by the Court, Plaintiff first objects to payment of any fee, hereby requesting that
                Defendants pay the entire fee for the service they seek the Court to impose, or, in the
                alternative, Plaintiff objects to the Court’s appointment of any neutral with a fee that
                exceeds $245 per hour and any ARD that would exceed eight (8) total hours of service.

             e. Granting Plaintiff’s requested relief is not prejudicial to Defendants; granting
                Defendants’ proposed dual “hybrid” ADR methodology without Plaintiff’s consent is
                prejudicial to Plaintiff.

             f. The Scheduling Conference has occurred, and LCvR 16.2D requires that the Court
                make the ADR selection.

          WHEREFORE, Plaintiff prays that this Court enter an order clarifying its Case Management

Order [ECF 37] designating mediation pursuant to ADRPP §3 or such alternative relief as set forth

herein.


Dated: December 7, 2020                              Respectfully submitted,


                                                     TECHNOLOGY & ENTREPRENEURIAL
                                                     VENTURES LAW GROUP, PC

                                                     s/Gregg Zegarelli
                                                     Gregg R. Zegarelli


                                                     9
 2585 Washington Road, Suite 134
 Summerfield Commons Office Park
 Pittsburgh, PA 15241
 412.559.5262 412.833.0601 (fax)
 gregg.zegarelli@zegarelli.com
 Attorney for Plaintiff/Counterclaim Defendant




10
                                    CERTIFICATE OF SERVICE


        I hereby certify that on the 7th day of December 2020, I electronically filed the foregoing document

with the Clerk of the Court using the CM/ECF system which sent notification to all counsel of record.

                                                     TECHNOLOGY & ENTREPRENEURIAL
                                                     VENTURES LAW GROUP, PC

                                                     s/Gregg Zegarelli
                                                     Gregg R. Zegarelli

                                                     2585 Washington Road, Suite 134
                                                     Summerfield Commons Office Park
                                                     Pittsburgh, PA 15241
                                                     412.559.5262
                                                     412.833.0601 (fax)
                                                     gregg.zegarelli@zegarelli.com
                                                     Attorney for Plaintiff/Counterclaim Defendant




                                                    11
